Citation Nr: 0114668	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  93-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
generalized anxiety disorder, with secondary bruxism and 
myofascial pain syndrome manifested in the muscles of 
mastication, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for service-connected 
migraine syndrome, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a separate rating for bruxism with 
myofascial pain syndrome.

4.  Entitlement to an effective date earlier than September 
28, 1989 for the assignment of a 30 percent rating for 
service-connected migraine syndrome.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities from 
June 1991 to February 1992.

6.  Entitlement to service connection for a dental condition.

7.  Whether there was clear and unmistakable error in rating 
decisions that denied service connection for a psychiatric 
disorder for the period from May 20, 1976 to August 9, 1984, 
to include the issue of whether the veteran perfected an 
appeal of this claim.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO).  


FINDINGS OF FACT

1.  By rating action in February 2000, a 50 percent rating 
was granted for service-connected generalized anxiety 
disorder with secondary bruxism with myofascial pain 
dysfunction syndrome, effective on February 22, 1996.

2.  On March 21, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that she was satisfied with the decision with 
respect to all issues and that a withdrawal of this appeal 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Notice of Disagreement may be 
withdrawn in writing before a timely Substantive Appeal is 
filed.  Substantive Appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(a), (b) (2000).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw either a Notice of 
Disagreement or a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).

In February 2000, the RO granted a 50 percent rating for the 
service-connected psychiatric disorder, effective from 
February 22, 1996.  The veteran was notified of that 
determination by letter dated in March 2000.  The veteran was 
furnished with a Appeal Status Election Form (VA 21-23) 
indicating that the RO had recently granted part of her 
appeal.  It was indicated that if she was satisfied with the 
action on all or part of her appeal or if she wished to have 
the case forwarded to the Board without waiting an additional 
60 days, she should mark the appropriate box, sign and date 
the form and return it to the RO.  The veteran returned that 
form on March 21, 2000 and marked the box indicating that she 
was satisfied with the RO's decision on her appeal with 
respect to all issues and to withdraw the appeal.  

The Board finds that the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

